June 14, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
      CUSTOM TRANSIT, L.P., RICHWAY CARTAGE, INC., AND CUSTOM
                    OPERATIONS, LLC, Appellants

NO. 14-10-00936-CV                       V.

                      FLATROLLED STEEL, INC., Appellee
                              ____________________
      This cause, an appeal from the judgment in favor of appellee, FLATROLLED
STEEL, INC., signed July 9, 2010, was heard on the transcript of the record. We have
inspected the record and find the trial court erred. We therefore REVERSE the trial
court’s judgment insofar as it awards actual damages for negligence, exemplary damages,
pre-judgment interest, post-judgment interest, and taxable costs against RICHWAY
CARTAGE, INC. and RENDER judgment that FLATROLLED STEEL, INC. take
nothing as to RICHWAY CARTAGE, INC. Further, we find no error in the remainder of
the judgment and order it AFFIRMED.

      Each party shall be responsible for their own costs incurred because of this appeal.
We further order this decision certified below for observance.